DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "at least a first set of tertiary tubes, wherein the tertiary tubes of the first set are placed in parallel and inclined with said angle with respect to said vertical plane, a first top connecting manifold coupling upper tube ends of the primary tubes of the first set of primary tubes with upper tube ends of the secondary tubes of the first set of secondary tubes, a second top connecting manifold coupling upper tube ends of the primary tubes of the second set of primary tubes with upper tube ends of the secondary tubes of the second set of secondary tubes, a bottom connecting manifold coupled with lower tube ends of the secondary tubes of the first set of secondary tubes, coupled with lower tube ends of the secondary tubes of the second set of secondary tubes and coupled with lower tube ends of the tertiary tubes of the at least first set of tertiary tubes, at least a first evacuation manifold for evacuating non-condensable gases, wherein said first evacuation manifold is coupled with upper tube ends of the tertiary tubes of the at least first set of tertiary tubes, and wherein said bottom connecting manifold includes: a drain  configured for draining condensate from the secondary tubes of the first set and the second set of secondary tubes and for draining condensate from tertiary tubes of the at least first set of tertiary tubes." The closest prior art of record Modine (US Patent No.: 3,707,185 discloses a V-shaped heat exchanger with primary tubes at the claimed angle and secondary tubes at the claimed angle and a steam supply manifold and a condensate drain and secondary tubes with the manifold as claimed, but not the tertiary tubes and bottom connecting manifold coupled with the lower tube ends of the secondary tubes of the first set of secondary tubes and a first evacuation manifold for evacuating non-condensable gases and a drain as claimed. Although it is well known to provide more tubes for a larger heat exchanger, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the tertiary tubes connected to the other tubes and drain as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763